Title: From Thomas Jefferson to Craven Peyton, 28 November 1808
From: Jefferson, Thomas
To: Peyton, Craven


                  
                     Sir 
                     
                     Washington Nov. 28. 08.
                  
                  I recieved last night your letter of the 19th. and altho’ I do really consider the sum of 375. D. as double the worth of the property as stated in my letter of Sep. 8. yet for the sake of peace & to consolidate the whole title I should be willing to give that sum for it. but it is totally out of my power to do it on the short notice you give. you know I settle all my pecuniary affairs in the first week of every month. I have examined my engagements for the first week of December, and find every dollar I have for that period, engaged. I will in the first week of January place 375. D. in the bank of the US. in Philadelphia, subject to the order of any person you shall name. this to any person at Bethlehem will be the same as cash. if this will be sufficient, say so by the return of post, and state the name (distinctly written) to whose order it shall be placed. otherwise it is not in my power to close your present offer because I cannot comply with the condition. I return you the deed because it should be proved at the December court, before the paiment is made. I salute you with esteem & respect. 
                  
                     Th: Jefferson 
                     
                  
               